oOo “sD

\o

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36_ filed 05/10/19 PagelD.356 Page 1 of 30

Honorable Rosanna Malouf Peterson

Francis S. Floyd, WSBA No. 10642
ffloyd@floyd-ringer.com

Brittany A. Madderra, WSBA No. 48514
brittany.madderra@floyd-ringer.com
FLOYD, PFLUEGER & RINGER, P:S.
200 W. Thomas Street, Ste. 500

Seattle, WA 98119

Phone 206-441-4455

Fax 206-441-8484

Attorneys for Defendant Pat Walsh

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON AT SPOKANE

 

 

RACHEL D. BENJAMIN,
Case No. 2:18-cv-204-RMP
Plaintiff,
DEFENDANT PAT WALSH’S
V. MOTION FOR PARTIAL
SUMMARY JUDGMENT
STEVENS COUNTY, a political
subdivision of the State of Washington;
PAT WALSH, an employee of the
Stevens County Public Works 07/01/2019
Department; NADINE BORDERS, an Without Oral Argument
employee of Stevens County District
Court; and GINA A. TVEIT, Stevens
County District Court Judge,
Defendants.
DEFENDANT WALSH’S MOTION FOR FLOYD, PELUEGER & RINGER P.S.
PARTIAL SUMMARY JUDGMENT - I 200 West THOMAS STREET, SUITE 800

SEATTLE, WA S8BII9

Case No. 2:18-cv-204-RMP TEL 206 441-4455

Fax 206 441-8484

 
“ao ss NN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 _ filed 05/10/19 PagelD.357 Page 2 of 30

TABLE OF CONTENTS

TABLE OF AUTHORITIES... ceeccessesssssscssssscscsesescsescsesesscscscsevavsvavserevacaceevaeas ili
T. INTRODUCTION... ccseeseseeceesessesesesesesesesescsescsesesssscescsvevscsesevsvacsesesaverars I
TT. RELEVANT FACTS ooo ccsccseesecssesecesesesesesssevscscsscscsessesessersvavaceecaeavseeaeans 2
HT. STATEMENT OF ISSUES 2... ceeccccsesessssescsesessssesescscescsesecsevevsstsvaseevaceeeaeeaeaes 5
TV. ARGUMENT AND AUTHORITY .......ccccccccccccscsssscseseessscscsssscscsesesvevecereavaeaes 5

A. Ms. Benjamin’s allegations do not rise to the level of a constitutional
violation actionable under Section 1983 .......ccccccccsccsssssscessscecsesseseseseseecees 5
1. Ms. Benjamin’s Fifth Amendment claim should be dismissed

because the Fifth Amendment’s Due Process Clause is inapplicable

to the States... eceseesesseessessssescsescssscssscscsesscssvecssssesevecaeevsvavaceeeaees 6
2. Ms. Benjamin’s Fourth Amendment claim should be dismissed

because there was no “search” and sexual harassment without a

“seizure” is analyzed under either the Fourteenth or Eighth

Amendment... eeeceecsecseeseescesesesecscscsesesesssecsesssseacsscavsesevareueecnscseesens 6
3. Ms. Benjamin’s Fourteenth and Eighth Amendment claims should

be dismissed because verbal harassment in the form of vulgar

language is not actionable under Section 1983.......0..ccccscscssscsssecsceesees 10

a. Verbal harassment, alone, does not violate the Eighth

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.

PARTIAL SUMMARY JUDGMENT - I 200 WEST THOMAS STREET, SUITE 500
SEATTLE, WA 98119

Case No. 2:18-cv-204-RMP TEL 206 441-4455

FAX 206 441-8484

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.358 Page 3 of 30

AMENAMEN..... eee eeecesesesesesecscsssecsesecssssssscacsessevevevsesesseessaeescavavees 12
b. The vulgar language alleged did not deprive Ms. Benjamin
of her liberty or shock the conscience under the
Fourteenth Amendment ..0......ccccccccccceccscessssssssssecessecseseeseaeacsceseseees 14
B. Should this Court find a constitutional violation, Mr. Walsh
nevertheless has to quasi-immunity (on the harassment claims)
and statutory or quasi-judicial immunity (on the retaliation
CALMS.) oo eeecceseessseesececesesesesesesesssecssscsessssscsevevscvevasacecsacacstasacicsasevavessvevaves 18
C. Ms. Benjamin’s negligence and negligent infliction of emotional

distress claim must be dismissed for failure to allege objective

SYMPtOMO]OY ........sesesesescececeeeseeecsescsesesesecescsessessvscsecseessusssesesessevevacecees 20
V. CONCLUSION .....ccccccccccssscsscessossessccscasssessscsecssecsssrsssssesseecasvasseceseseececeececees 20
DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.
PARTIAL SUMMARY JUDGMENT ™ I 200 WEST THOMAS STREET, SUITE 500
Case No. 2:18-cv-204-RMP ree 206 4aleaaes.

FAX 206 441-8484

 
za W

Oo CO NN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 _ filed 05/10/19 PagelD.359 Page 4 of 30

TABLE OF AUTHORITIES
Federal Cases Page(s)

Alverto v. Dep’t of Corr.,
No. C11-5572 RJB/KLS, 2012 U.S. Dist. LEXIS 172047

CW.D. Wash. 2012) oo... ceccccsccsccssccsssecssecesseesscssscssesecessecssceceasensseaseseseneease 14
Austin v. Terhune,

367 F.3d 1167, 1171 (9th Cir. 2004) oo... cceccccscseecescessecscnsessesectserseees 13
Bell v. Wolfish,

441 U.S. 520, 60 L. Ed. 2d 447, 99 S. Ct. 1861 (1979) occ 12
Berryhill v. Schiro,

137 F.3d 1073 (8th Cir. 1998)... cccccessccsssesssessessessescssscessecesseenstssseeersenaes 14
Betts v. Brady,

316 U.S. 455, 62 S. Ct. 1252, 86 L. Ed. 2d 799 (1963)... ceccccsesessereeeeees 14
Bingue v. Prunchak,

512 F.3d 1169 (9th Cir. 2008)... cece ccesecesessscsscssecssssesecsesscssascsssseceaseraeenes 6
B. & O. R. Co. v. Chicago,

166 U.S. 226, 41 L. Ed. 979, 17 S. Ct. 581 (1897)... cece cececescseseseseseeseeseeees 6
Brittain v. Hansen,

AS1 F.3d 982 (Oth Cir. 2006)........ccccccccccsccsscsseescsseeslessceseesssevsscsecsavsessesenes 15
Byrd v. Maricopa Cty. Bd. of Supervisors,

845 F.3d 919 (9th Cir. 2017)... .cccccccsscccssccssccsscsscesevssscssscesesessascssssssvseseasraes 9
Castillo v. McFadden,

399 F.3d 993 (9th Cir. 2005)... cc ccccccssscesccessecsssscessecesccsssecssssssecsssesssaseneeas 6
County of Sacramento v. Lewis,

523 U.S. 833, 118 S. Ct. 1708, 140 L. Ed. 2d 1043 (1998)... 11,15
DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.
PARTIAL SUMMARY JUDGMENT - IV 200 WEST THOMAS STREET, SUITE 500
Case No. 2:18-cv-204-RMP re 208 441-4455

Fax 206 441-8484

 
 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.360 Page 5 of 30

Daniels v. Williams,
474 U.S. 327, 106 S. Ct. 662, 88 L. Ed. 2d 662 (1986)... ceecccscccesseeeenees 5

Davidson v. Cannon,
474 US. 344, 106 S. Ct. 668, 88 L. Ed. 2d 677 (1986)... ccececcecseeeteeeteees 5

Fontana v. Haskin,
262 F.3d 871 (Oth Cir. 2001)... cceseessesscesseeceseeesseecsseesscsessesesecsesees 7, 8, 16

Gary H. v. Hegstrom,
831 F.2d 1430 (Oth Cir. 1987)... cccccsceseesseceseessecesseesececssssesecssessscssescesees 11

Gibson v. County of Washoe,
290 F.3d 1175 (9th Cir, 2002)... eecceseescesseesscceseeseecesscsscsessisessesssenseeeesens 12

Hudson v. McMillian,
503 U.S. 1, 112 S. Ct. 995, 117 L.Ed.2d 156 (1992)... eeeeceesseeesseeeeees 13

Hudson v. Palmer,
468 U.S. 517, 530, 104 S. Ct. 3194, 82 L-Ed.2d 393 (1984)... eeceeseeeees 9

Jones v. Wellham,
104 F.3d 620 (4th Cir, 1997)... ccecscssecsecsseccessecesseccsscssscssssrssstsesceasevenase 16

Katz v. United States,
389 US. 347, 19 L. Ed. 2d 576, 88 S. Ct. 507 (1967)... ccccecscssscsseessseceeeens 7

Keyes v. Wash. Cty.,
No. 3:15-cv-1987-AC, 2017 U.S. Dis. LEXIS 127029
(D. Or., Aug. 10, 2017) oe eescseeseeseessesseseesesesseceeecsecesessesscsensesssessesesseesseess 7

Martinez v. Nygaard,
831 F.2d 822 (Oth Cir. 1987)... ecceccescssceseeseseeeseccseccsecsecsecsesecssesseesseeesesenes 7

Mimms v. UNLCO.R.,
No. 09-1284 (JBS), 2010 U.S. Dist. LEXIS 20389

(D.N.J. Mar. 8, 2010) ..ccccccccecccsscsscsssssesssessesatsssevssseresssecsessecsueessessesareaeeveneaens 18
DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.
PARTIAL SUMMARY JUDGMENT ~ Vv 200 WEST THOMAS STREET, Suite 500

SEATTLE, WA 98BIli9
Case No. 2:18-cv-204-RMP TEL 206 441-4455

Fax 206 441-8484

 
Oo Oo sD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.361 Page 6 of 30

Morrison v. Jones,
607 F.2d 1269 (9th Cir. 1979)... cccccccccecssccsscesccscesevsecsscvseveceseessrevsueanees

Oltarzewski v. Ruggiero,
830 F.2d 136 (9th Cir. 1987)... eccccecssesscscesscesesscsscsesscssesssssesscersevssererseaes

Parratt v. Taylor,

451 U.S. 527, 101 S. Ct. 1908, 68 L. Ed. 2d 420 (1981)... ccecceeeeeeeeee

Pearson v. Callahan,
555 U.S. 223, 129 S. Ct. 808, 172 L. Ed. 2d 565 (2009)... ccccccecceseeeees

Pierce v. Multnomah Cty.,
76 F.3d 1032 (9th Cir, 1996)... ccccccscesesscsscsscsscsesscscsscscscsevsessvacsseveeesevaraees

Reed v. Hoy,

909 F.2d 324 (9th Cir, 1990).....ccseccsessscssssssseesesssessesssssessssstssessssiesaseessasesesee

Rogers v. City of Little Rock,
152 F.3d 790 (8th Cir, 1998)... .ccccccccccssccsesecsseeseescssssssssesesscsscssessecssevaeeenss

Romero v. Kitsap County,
931 F.2d 624 (Oth Cir, 1991)... ee eceeescssesseseesessescsecsessesesscsscsessecsesseseaes

Samson v. California,
547 U.S. 843, 126 S. Ct. 2193, 165 L.Ed.2d 250, 257 (2006)........:ccceeee

Somers v. Thurman,

109 F.3d 614 (Qth Cir, 1997)... eeecessessessesseseseesscscsecscsecsesscessscssecssssevevans

Terry v. Ohio,

392 US. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)... eee ceeeeee rece

United States v. Knights,
534 U.S. 112, 122 S. Ct. 587, 151 L. Ed. 2d 497 (2001)... cee 9,

United States v. Lanier,
520 U.S. 259, 117 8. Ct. 1219, 137 L. Ed. 2d 432 (1997)... cece

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P:S.
PARTIAL SUMMARY JUDGMENT ~ VI 200 WEST THOMAS STREET, SUITE 500

SEATTLE, WA 98119

Case No. 2:18-cv-204-RMP TEL 206 441-4455

Fax 206 441-8484

 
mo CO SN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 _ filed 05/10/19 PagelD.362 Page 7 of 30

United States v. Mendenhall,
446 U.S. 544, 100 S. Ct. 1870, 64 L. Ed. 2d 497 (1980)... eeeeceeees 7

United States v. Salerno,
481 U.S. 739, 107 S. Ct. 2095, 95 L. Ed. 2d 697 (1987).....ccccceccscsseeseesees 15

Watison v. Carter,
668 F.3d 1108 (9th Cir. 2012)... cc cccccccesccesscessscessscesecsesssessecseesaeenss 13-14

Whitley v. Albers,
475 US. 312, 327, 106 S. Ct. 1078, 89 L. Ed. 2d 251 (1985)... eee 11

Wood v. Beauclair,

692 F.3d 1041 (9th Cir. 2012)... cee cccceeesessesceseeseeseesecsesecscsssessessesessvsesaees 14

Youngberg v. Romeo,
457 U.S. 307, 73 L. Ed. 2d 28, 102 S. Ct. 2452 (1982)....eeecceceeees 11-12

State Cases

Bylsma v. Burger King Corp.,

176 Wn.2d 555, 293 P.3d 1168 (2013)... ce ceccesccessssescessscscsecssersveevereeens 20
Repin v. State,
198 Wn. App. 243, 392 P.3d 1174 (2017)... cccccccccccccssceecssssscsseeceveseees 20
State v. Ammons,
136 Wn.2d 453, 963 P.2d 812 (1998)... ccceccecccssccseccrscesevsevscnssescees 9n. 1,12
State Statutes
RCW 4.24.510 ..o.cccccccccssccccscccecccccccsesssssccsececesessasececeseeeeesersttsestsssecsussassceceustsceceecs 19
DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.
PARTIAL SUMMARY JUDGMENT ™ Vil 200 WEST THOMAS STREET, SUITE 500
Case No. 2:18-cv-204-RMP ree 06 aaieaass.

Fax 206 441-8484

 
bh WwW

SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36_ filed 05/10/19 PagelD.363 Page 8 of 30

I. INTRODUCTION

The vulgar, disgusting language that forms the basis of Rachel Benjamin’s
claims does not rise to the level of a constitutional deprivation under the Fourth,
Fifth, Eighth, or Fourteenth Amendments. If there is an actionable claim, then it
arises under State law. And as this Court previously noted, Ms. Benjamin fails to
allege a necessary element of negligent infliction of emotional distress: objective
symptomology. She does not allege a physical injury that could sustain an
independent claim of negligence. Therefore, this Court should (1) dismiss all
Section 1983 claims and (2) dismiss both negligence claims.

Il. RELEVANT FACTS

Plaintiff Rachel Benjamin alleges that when she served an alternative
sentence on the Stevens County work crew her supervisor, Defendant Patrick
Walsh, shared vulgar, disgusting stories with the entire work crew. These stories
were allegedly about his own sexual exploits and those of his friends and family.
Declaration of Brittany A. Madderra (“Madderra Decl.”), Exh. A-B; Deposition of
Rachel Benjamin (“Benjamin Dep.”) at 48:13-52:15, 71:17-75:12, 137:12-140:25,
142:10-146:6, attached as Madderra Decl., Exh. C. According to Ms. Benjamin,

Mr. Walsh “[couldn’t] pick up on the social cues that he’s making [the work crew]

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P:S.
PARTIAL SUMMARY JUDGMENT - 1 200 WEST THOMAS STREET, SUITE 500
Case No. 2:18-cv-204-RMP rr o0e 44l-aass.

Fax 206 441-8484

 
 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.364 Page 9 of 30

uncomfortable.” Benjamin Dep. at 80:14-15. These stories were allegedly shared
between April 20, 2017 and August 31, 2017, her first and last days on work crew.

When it became evident that Ms. Benjamin would not be able to complete
her alternative sentence before her review hearing, she reported the vulgar,
disgusting language to the work crew administrator, Nadine Borders. Jd. at 69:1-
25. When Ms. Borders ensured that the alleged harassment stopped the very next
day, Ms. Benjamin quit work crew. Jd. at 84:13-87:17, 93:12-96:25, 100:1-103:8;
111:20-23; 187:4-24. When Mr. Walsh was removed as work crew supervisor,
Ms. Benjamin did not seek to complete her work crew the following summer. Id.
at 167:6-18. Instead, she sued Mr. Walsh, Ms. Borders, Stevens County, and her
sentencing judge, Honorable Gina A. Tveit. Effectively postponing her jail report
date indefinitely. 7d. at 183:2-186:25; Madderra Decl., Exh. D.

When questioned on the nature of the harassment alleged, Ms. Benjamin
clarified that Mr. Walsh never propositioned her for sex, never threatened her, and
never subjected her to unwanted sexual touching. Benjamin Dep. at 78:17-79:13
(no proposition for sex); id. at 137:3-4 (no threat); id. at 53:16-56:12, 177:19-178:1,
189:20-190:2 (no sexual, physical touching). She alleges that Mr. Walsh made at
least one comment about her breasts and shirt, and on another occasion asked

whether she and her fiancé had a specific sexual experience. Jd. at 77:13-78:7. But

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P:S.

PARTIAL SUMMARY JUDGMENT ~ 2 200 WEST THOMAS STREET, Suite 500
SEATTLE, WA G8BIID

Case No. 2:18-cv-204-RMP TEL 206 441-4455

Fax 206 441-8484

 
 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.365 Page 10 of 30

as she explained to Ms. Borders on August 30, 2017, it was the vulgar, disgusting
stories told on work crew that triggered her harassment concerns. /d. at 69:1-15.
Ms. Benjamin originally reached out to Ms. Borders “to talk to her about
Pat and the way that he spoke to us on the work crew” because she “felt like he had
basically sexually harassed myself and everybody that would, you know, that was
on there and had to listen to the disgusting, vulgar stuff that he would say.” Jd. at
69:5-8. She testified that “I don’t believe I’ve ever been around somebody who
has talked that vulgar and, like, on a daily basis to people who he, like, can’t pick
up on the social cues that he’s making them uncomfortable.” Jd. at 80:9-15.
Beyond making her feel “gross[,]” these stories made her embarrassed for
Mr. Walsh. “[Y]ou had to walk that fine line of, like, not offending him, but you
didn’t want to, like, keep the conversation going [...] And so it was kind of nerve-
wracking because [...] you didn’t know how to, like, just stop the conversation
without making him uncomfortable.” Jd at 134:5-20. To alleviate the
awkwardness, Ms. Benjamin participated in the conversations, eliciting additional,
salacious details, seeking clarification, and adding commentary. See, e.g., id. at
192:3-195:2, 195:20-196:13. When asked why she fueled the conversation:

A. Because he had just been talking about it for a while. And I remember

he was just sitting there looking at me, so I felt like I had to say, you know,

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.

PARTIAL SUMMARY JUDGMENT 7 3 200 WEST THOMAS STREET, SUITE 500
SEATTLE, WA 98119

Case No. 2:18-cv-204-RMP TEL 206 441-4455

Fax 206 441-8484

 
ao nN DD

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.366 Page 11 of 30

something. So I was just trying to just say something that didn't really, like,
continue the conversation. But I felt like I couldn't just stay silent and/or

just kind of nod anymore.

Id. at 196:1-13.
What became clear during Ms. Benjamin’s deposition was that she knew
Mr. Walsh’s outlandish stories were pure fabrication. She knew several of the
people about whom Mr. Walsh told stories. Jd. at 192:23-193:23, 194:7-12,
195:20-23 (Kim Morrow’s daughter’s children attend the same school and
wrestling team as Ms. Benjamin’s children and have sleep-overs); 174:9-18
(Ms. Benjamin babysat for Ms. Border’s daughter and her two sons); 198:5-22
(Ms. Benjamin went to high school with Mr. Walsh’s son’s girlfriend’s parents).
She “felt, you know, he would make things up[.]” Jd. at 131:2-4. She explained:
I felt like he was lying because I didn't think -- I just don't feel that kind
of sexual stuff occurs all the time like he would talk about it. I don't think
that women, like, flash men their vaginas all the time. And I don't think
that -- I don't know. I just don't feel like Nadine and her family would
have -- the way that he would describe, like, her opening the door with

her boobs hanging out. I just don't think that kind of stuff would happen.

That doesn't seem, like, realistic to me.

Id. at 173:20-174:8.

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.

PARTIAL SUMMARY JUDGMENT - 4 200 WEST THOMAS STREET, SUITE 500
SEATTLE, WA 9BII9

Case No. 2:18-cv-204-RMP TEL 206 441-4455

Fax 206 441-8484

 
 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.367 Page 12 of 30

Ill. STATEMENT OF ISSUES

1. Should Plaintiff's Section 1983 claims be dismissed for failure to allege
a constitutional violation?

2. Should Plaintiff's Section 1983 claims be dismissed because Defendant
Walsh has qualified, statutory, or quasi-judicial immunity?

3. Should Plaintiffs claims for negligent infliction of emotional distress
and negligence be dismissed for lack of objective symptomology?

IV. ARGUMENT AND AUTHORITY

A. Ms. Benjamin’s allegations do not rise to the level of a constitutional
violation actionable under Section 1983.

To state a claim under 42 U.S.C. § 1983, the defendant must be a person
acting under color of state law and his conduct must have deprived the plaintiff of
rights, privileges or immunities secured by the constitution or laws of the United
States. Parratt v. Taylor, 451 U.S. 527, 535, 101 S. Ct. 1908, 68 L. Ed. 2d 420
(1981) (overruled on other grounds in Daniels v. Williams, 474 U.S. 327, 106 S.
Ct. 662, 88 L. Ed. 2d 662 (1986)). The Civil Rights Act, 42 U.S.C. § 1983, is not
merely a “font of tort law.” Parratt, 451 U.S. at 532. That a plaintiff may have
suffered harm, even if due to another's negligent conduct, does not necessarily
demonstrate an abridgment of constitutional protections. Davidson v. Cannon, 474
U.S. 344, 347-48 106 S. Ct. 668, 88 L. Ed. 2d 677 (1986). Ms. Benjamin’s

allegations do not rise to the level of a constitutional violation under Section 1983.

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.

PARTIAL SUMMARY JUDGMENT - 5 200 WesT THOMAS STREET, SuITE 500
SEATTLE, WA SBIIS

Case No. 2:18-cv-204-RMP TEL 206 441-4455

Fax 206 441-8484

 
oO nN DD

Xo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.368 Page 13 of 30

1. Ms. Benjamin’s Fifth Amendment claim should be dismissed because
the Fifth Amendment’s Due Process Clause is inapplicable to the States.

Ms. Benjamin’s Fifth Amendment claim is foreclosed by the Constitution.
Mr. Walsh was an employee of Stevens County. The Due Process Clause of the
Fifth Amendment applies to the federal government only. Bingue v. Prunchak, 512
F.3d 1169, 1174 (9th Cir. 2008) (quoting Betts v. Brady, 316 U.S. 455, 462, 62 S.
Ct. 1252, 86 L. Ed. 2d 799 (1963)) (“Due process of law is secured against invasion
by the federal Government by the Fifth Amendment and is safeguarded against
state action in identical words by the Fourteenth.”’). See also Castillo v. McFadden,
399 F.3d 993, 1002 n.5 (9th Cir. 2005) (“The Fifth Amendment prohibits the
federal government from depriving persons of due process, while the Fourteenth
Amendment explicitly prohibits deprivations without due process by the several
States[.]”). While the Takings Clause has been extended to the States,
Ms. Benjamin does not allege that her property was “taken for public use, without
just compensation.” B. & QO. R. Co. v. Chicago, 166 U.S. 226, 241, 41 L. Ed. 979,
17S. Ct. 581 (1897). Ms. Benjamin’s Fifth Amendment claim should be dismissed.
2. Ms. Benjamin’s Fourth Amendment claim should be dismissed because
there was no “search” and sexual harassment without a “seizure” is
analyzed under either the Fourteenth or Eighth Amendment.

The Fourth Amendment guarantees that the “right of the people to be secure

in their persons [...] against unreasonable searches and seizures.” U.S. Const.

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.
PARTIAL SUMMARY JUDGMENT > 6 200 WEST THOMAS STREET, SuiTE 500
Case No. 2:18-cv-204-RMP ree soe 4aleqans.

Fax 206 441-8484

 
 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.369 Page 14 of 30

amend. IV. There is no Fourth Amendment violation without a “seizure,” defined
as a restraint in the freedom to walk away from the encounter, or a “search,” defined
as an intrusion upon a subjective and reasonable expectation of privacy. Terry v.
Ohio, 392 U.S. 1, 17, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968); Katz v. United States,
389 U.S. 347, 351-52, 19 L. Ed. 2d 576, 88 S. Ct. 507 (1967).

Whether such a “seizure” has occurred depends on whether “in view of all
the circumstances surrounding the incident, a reasonable person would have
believed he was not free to leave.” United States v. Mendenhall, 446 U.S. 544,
554, 100 S. Ct. 1870, 64 L. Ed. 2d 497 (1980). Aa Fourth Amendment seizure
occurs when a person is held in custody by arresting officers. Fontana v. Haskin,
262 F.3d 871, 879 (9th Cir. 2001). For physical contact, alone, to constitute a
seizure, there must be intent to restrict movement beyond the instant of physical
contact. Martinez v. Nygaard, 831 F.2d 822, 826-27 (9th Cir. 1987) (grabbing a
person’s shoulder during an immigration-enforcement raid and releasing once
gaining the person’s attention was not a seizure, even though movement was
momentarily restricted, because the objective purpose of the physical contact was
to get the plaintiff's attention); Keyes v. Wash. Cty., No. 3:15-cv-1987-AC, 2017
U.S. Dis. LEXIS 127029, at *11-12 (D. Or., Aug. 10, 2017) (where work crew

supervisor grabbed plaintiff's buttocks and genital area “for a few seconds,” there

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.
PARTIAL SUMMARY JUDGMENT - 7 200 WEST THOMAS STREET, SUITE 500
Case No. 2:18-cv-204-RMP re gos tai-aass.

Fax 206 441-8484

 
bh W

SD

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.370 Page 15 of 30

was no seizure because the objective intent was to initiate unwanted sexual contact,
not to restrain her movement beyond the instant of contact).

Further, a restraint that does not attend an arrest or attempted arrest is more
appropriately considered under the Fourteenth Amendment’s substantive due
process clause, not the Fourth Amendment. Fontana, 262 F.3d at 882. In Fontana,
an arrestee who alleged that she was handcuffed in the back of a police vehicle,
propositioned for sex, and “inappropriately touched and sexually harassed” by her
arresting officer stated a Fourth Amendment claim. Jd. at 875. The Court noted
that “[i]f this case had not involved an arrest, it appropriately would have been
analyzed under Fourteenth Amendment substantive due process analysis.” Jd. at
881 n.6 (collecting cases). See also Reed v. Hoy, 909 F.2d 324, 329 (9th Cir. 1990)
(“Claims arising before or during arrest are to be analyzed exclusively under the
fourth amendment’s reasonableness standard rather than the substantive due
process standard[.]”); Pierce v. Multnomah Cty., 76 F.3d 1032, 1043 (9th Cir.
1996) (Fourth Amendment “sets the applicable constitutional limitations on the
treatment of an arrestee detained without a warrant up until the time such arrestee
is released or found to be legally in custody based upon probable cause for arrest.”).

To the extent that service on a work release program under the terms and

condition of a sentence is a form of “custody,” this is the punishment imposed by

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER PS.
PARTIAL SUMMARY JUDGMENT > 8 200 WEST THOMAS STREET, SUITE 500
Case No. 2:18-cv-204-RMP re 206 441-4455.

FAX 206 441-8484

 
 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.371 Page 16 of 30

her judgment and sentence, not a seizure, and cannot resurrect her Fourth
Amendment claims.! To the contrary, there are limited privacy rights under the
Fourth Amendment in the pre-trial detention, parole, and prison context. Hudson
v. Palmer, 468 U.S. 517, 530, 104 S. Ct. 3194, 82 L.Ed.2d 393 (1984); United
States v. Knights, 534 U.S. 112, 119-20, 122 S. Ct. 587, 151 L. Ed. 2d 497 (2001);
Samson v. California, 547 U.S. 843, 857, 126 S. Ct. 2193, 2197, 165 L.Ed.2d 250,
257 (2006); Byrd v. Maricopa Cty. Bd. of Supervisors, 845 F.3d 919, 922-23 (9th
Cir. 2017). And as the Court explained in Hudson, a particular prisoner’s inability
to invoke the Fourth Amendment “does not mean that he is without a remedy for
calculated harassment unrelated to prison needs. Nor does it mean that prison
attendants can ride roughshod over inmates’ property rights with impunity. The
Eighth Amendment always stands as a protection against ‘cruel and unusual
punishments.’ By the same token, there are adequate state tort and common-law

remedies|[.]” Hudson, 468 U.S. at 530.

 

' State v. Ammons, 136 Wn.2d 453, 456-57, 963 P.2d 812 (1998) (failure to report
to work crew violates Washington’s escape statute, which defines “custody” to
include restraint by “lawful arrest” but also “an order of a court, or any period of

service on a work crew[.]’”’).

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.

PARTIAL SUMMARY JUDGMENT - 9 200 WEST THOMAS STREET, SUITE 500
SEATTLE, WA S8BII19

Case No. 2:18-cv-204-~RMP TEL 206 441-4455

Fax 206 441-8484

 
“SHDN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.372 Page 17 of 30

Here, Ms. Benjamin does not allege that Mr. Walsh conducted a “search”
that violated her reasonable expectation of privacy and does not allege an
unreasonable “seizure.” Mr. Walsh was an employee of the Stevens County
landfill, not an arresting officer. Any incidental physical contact did not
accompany an arrest, attempted arrest, or other warrantless detention as by April —
August 2017, Ms. Benjamin was not merely legally in custody based upon probable
cause for arrest, but a judgment and sentence was entered. And the rare, incidental
contact that Ms. Benjamin described, which she did not consider sexual in nature
and did not restrain her beyond the moment of conduct. Touching Ms. Benjamin’s
arm or back to get her attention or demonstrate a concept once or twice and
brushing dirt off her clothes once is not a Fourth Amendment seizure. Benjamin
Dep. at 53:16-56:12, 177:19-178:1, 189:20-190:2. Reserving the front seat of the
van for her after she became car sick and threw up on the side of the road to prevent
future incidents of car-sickness is not a seizure. Id. 42:12-47:24. On the facts of
this case, the Fourth Amendment is inapplicable.

3. Ms. Benjamin’s Fourteenth and Eighth Amendment claims should be
dismissed because verbal harassment in the form of vulgar language is

not actionable under Section 1983.

Since Ms. Benjamin was serving an alternative sentence on work crew at the

time of the alleged sexual harassment, her claims implicate the Eighth Amendment,

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.

PARTIAL SUMMARY JUDGMENT - 10 200 WEST THOMAS STREET, SUITE 500
SEATTLE, WA 98119

Case No. 2:18-cv-204-RMP TEL 206 441-4455

Fax 206 441-8484

 
SD

Co

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.373 Page 18 of 30

not the Fourteenth Amendment. “[I]fa constitutional claim is covered by a specific
constitutional provision . . . the claim must be analyzed under the standard
appropriate to that specific provision, not under the rubric of substantive due
process.” County of Sacramento v. Lewis, 523 U.S. 833, 843, 118 S. Ct. 1708, 140
L. Ed. 2d 1043 (1998) (quoting United States v. Lanier, 520 U.S. 259, 272 n.7, 117
S. Ct. 1219, 137 L. Ed. 2d 432 (1997)).

The Eight Amendment is “the primary source of substantive protection to
convicted prisoners[.]” Whitley v. Albers, 475 U.S. 312, 327, 106 S. Ct. 1078, 89
L. Ed. 2d 251 (1985). In Whitley, the Court declined to consider the Fourteenth
Amendment as an alternative basis for affirmance. Whitley, 475 U.S. at 327. The
Court held that in the prison context, “the Due Process Clause affords no greater
protection than does the Cruel and Unusual Punishments Clause.” Id. (emphasis

“ce

in original). ‘“‘[C]onduct that shocks the conscience’ [...] and so violates the
Fourteenth Amendment,” is equivalent to “punishment “inconsistent with
contemporary standards of decency’ and ‘repugnant to the conscience of mankind’
[...] in violation of the Eighth].]” Jd. (citations omitted).

Conversely, the fourteenth amendment standard “applies to conditions of

confinement when detainees [...] have not been convicted” of a crime. Gary H. v.

Hegstrom, 831 F.2d 1430, 1432 (9th Cir. 1987) (citing Youngberg v. Romeo, 457

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.
PARTIAL SUMMARY JUDGMENT - 11 200 WEST THOMAS STREET, SUITE 500
Case No. 2:18-cv-204-RMP ree bog aai-4ass.

 

Fax 206 441-8484
Oo CO NS DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.374 Page 19 of 30

USS. 307, 73 L. Ed. 2d 28, 102 S. Ct. 2452 (1982) (civilly committed individuals),
and Bell v. Wolfish, 441 U.S. 520, 60 L. Ed. 2d 447, 99 S. Ct. 1861 (1979) (pretrial
detainees)). See also Gibson v. County of Washoe, 290 F.3d 1175, 1187 (9th Cir.
2002) (“Because [the plaintiff] had not been convicted of a crime, but had only
been arrested, his rights derive from the due process clause rather than the Eighth
Amendment's protection against cruel and unusual punishment.”).

By extension, the more specific constitutional provision, the Eight
Amendment, should apply when a convicted individual engages in community
service in lieu of jail. “Probation, like incarceration, is a form of criminal sanction
imposed by a court upon an offender after verdict, finding, or plea of guilty.”
Knights, 534 U.S. at 119 (internal quote omitted). “Probation is one point on a
continuum of possible punishments ranging from solitary confinement in a
maximum-security facility to a few hours of mandatory community service.” Jd.
(internal quote omitted). And in Washington, defendants sentenced to work crew
in lieu of jail are considered to be in “custody.” Ammons, 136 Wn.2d at 456-57.

a. Verbal harassment, alone, does not violate the Eighth Amendment.

The Eighth Amendment prohibits “cruel and unusual punishments.” U.S.
Const. amend. VIII. “The Eighth Amendment does not apply to every deprivation,

or even every unnecessary deprivation, suffered by a prisoner, but only that narrow

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P:S.

PARTIAL SUMMARY JUDGMENT - 12 200 West THOMAS STREET, Suite 500
SEATTLE, WA GO8BII9O

Case No. 2:18-cv-204-RMP TEL 206 441-4455

FAx 206 441-8484

 
 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.375 Page 20 of 30

class of deprivations involving ‘serious’ injury inflicted by prison officials acting
with a culpable state of mind.” Hudson v. McMillian, 503 U.S. 1, 20, 112 S. Ct.
995, 117 L.Ed.2d 156(1992). The Eighth Amendment “necessarily excludes from
constitutional recognition de minimis uses of physical force, provided that the use
of force is not of a sort repugnant to the conscience of mankind.” Hudson, 503
U.S. at 9 (internal quote omitted).

Relevant to this case, the Ninth Circuit has consistently held that verbal
harassment or abuse is not sufficient to state a constitutional deprivation under 42
US.C. § 1983. See, e.g., Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir.
1987) (allegation of vulgar language cannot establish a genuine issue of material
fact, because “verbal harassment or abuse [...] is not a constitutional deprivation
under 42 U.S.C. § 1983.” (alteration in original)); Austin v. Terhune, 367 F.3d
1167, 1171 (9th Cir. 2004) (officer’s exposure of his genitalia to inmates “was not
sufficiently serious to constitute an Eighth Amendment violation.”); Watison v.
Carter, 668 F.3d 1108, 1112-13 (9th Cir. 2012) (allegation that officer approached
an inmate on the toilet, rubbed his thigh against the inmate’s thigh, and smiled in a
sexual manner was insufficient to state an Eighth Amendment claim); Somers v.
Thurman, 109 F.3d 614, 616 (9th Cir. 1997) (female guards’ visual body cavity

searches of male inmates, with pointing and jokes, was not sufficiently harmful for

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.

PARTIAL SUMMARY JUDGMENT - 13 200 WEST THOMAS STREET, SUITE 500
SEATTLE, WA 981189

Case No. 2:18-cv-204-RMP TEL 206 441-4455

Fax 206 441-8484

 
a

NSN DH GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.376 Page 21 of 30

Eighth Amendment violation); Alverto v. Dep’t of Corr., No. C11-5572 RJB/KLS,
2012 U.S. Dist. LEXIS 172047, at *58 (W.D. Wash. 2012) (claims that officer
made an inappropriate comment and stared at plaintiff “lustfully” are insufficient
to state an Eighth Amendment claim).

Ms. Benjamin alleges verbal sexual harassment only. While unwanted
physical contact of a sexual nature meets the objective and subjective requirements
of an Eighth Amendment claim—e.g., Wood v. Beauclair, 692 F.3d 1041, 1049-51
(9th Cir. 2012)—verbal harassment is not cognizable under Section 1983. The
incidental, non-sexual contact that allegedly occurred does not change the
fundamental nature of her claim. See Berryhill v. Schiro, 137 F.3d 1073, 1075 (8th
Cir. 1998) (a brief, unwanted touch on the buttocks cannot be characterized as a
sexual assault). Moreover, the humiliation arising from mere verbal harassment or
the accompanying incidental, non-sexual contact is not an objectively “serious
injury,” either physical or psychological, for the purposes of Section 1983.
Watison, 668 F.3d at 1113 (citing Berryhill, 137 F.3d at 1076). Ms. Benjamin fails
to state an Eighth Amendment claim.

b. The vulgar language alleged did not deprive Ms. Benjamin of her
liberty or shock the conscience under the Fourteenth Amendment.

This Court need not consider the Fourteenth Amendment claims. Once a

person is convicted, the more specific Eighth Amendment governs claims relating

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER PS.

PARTIAL SUMMARY JUDGMENT - 14 200 WEST THOMAS STREET, SUITE 500
SEATTLE, WA O8BI1I9

Case No. 2:18-cv-204-RMP TEL 206 441-4455

Fax 206 441-8484

 
BN

Oo Oo NN NH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.377 Page 22 of 30

to the punishment imposed by their sentence. Nevertheless, Ms. Benjamin’s
allegations are also insufficient under the substantive due process standard of the
Fourteenth Amendment.

“Substantive due process protects individuals from arbitrary deprivation of
their liberty by government.” Brittain v. Hansen, 451 F.3d 982, 991 (9th Cir.
2006). “[I]t prevents the government from engaging in conduct that ‘shocks the
conscience’ or ‘interferes with rights implicit in the concept of ordered liberty.”
United States v. Salerno, 481 U.S. 739, 746, 107 S. Ct. 2095, 95 L. Ed. 2d 697
(1987) (internal citations and quotations omitted). However, “the Fourteenth
Amendment is not a font of tort law to be superimposed upon whatever systems
may already be administered by the States[.]” County of Sacramento, 523 U.S. at
848 (internal quotations and citation omitted). “Only the most egregious official
conduct can be said to be arbitrary in a constitutional sense.” Brittain, 451 F.3d at
991. And as there is no general liberty interest in being free from capricious
government action, “[i]t is not enough to allege conscience shocking action [...] a
plaintiff must show a government deprivation of life, liberty or property.” Jd.

Ms. Benjamin has not alleged a deprivation of liberty or conscience shocking
behavior. While sexual harassment claims may be raised under the Fourteenth

Amendment against those entrusted with the criminal-law function of government,

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.

PARTIAL SUMMARY JUDGMENT - 15 200 WEST THOMAS STREET, SUITE 500
SEATTLE, WA 98119

Case No. 2:18-cv-204-RMP TEL 206 441-4455

Fax 206 441-8484

 
 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.378 Page 23 of 30

such cases are factually distinguishable because they involve unwanted sexual
intercourse or touching. See, e.g., Rogers v. City of Little Rock, 152 F.3d 790, 796
(8th Cir. 1998) (applying substantive due process analysis to a claim that a police
officer pulled over a woman, followed her home, and raped her); Jones v. Wellham,
104 F.3d 620, 628 (4th Cir. 1997) (applying substantive due process analysis to
claim that police officer pulled woman over and forced her to have sex with him);
Fontana, 262 F.3d at 881-82 (substantive due process would have applied to offer
to be woman’s “older man,” act of putting arm around her and massaging her
shoulders, and persistent sexual advances had it not occurred during a Fourth
Amendment seizure). Verbal harassment does not implicate the Fourteenth
Amendment right to freedom from violation of bodily integrity.

Here, Ms. Benjamin alleges that Mr. Walsh was vulgar and inconsiderate,
insofar as “he, like, can’t pick up on the social cues that he’s making [the work
crew] uncomfortable.” Ms. Benjamin alleges that by fabricating stories about his
own sexual exploits and those of his friends and family and sharing those with the
work crew, Mr. Walsh “basically sexually harassed myself and everybody that
would, you know, that was on there and had to listen to the disgusting, vulgar stuff
that he would say.” She describes the experience as “nerve-wracking,” because

“you didn’t want to talk to him about that, but you didn’t know how to, like, just

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.
PARTIAL SUMMARY JUDGMENT “ 16 200 WEST THOMAS STREET, SUITE 500
Case No. 2:18-cv-204-RMP re 206 44l-aass.

Fax 206 441-8484

 
eo eo Nn HD WO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.379 Page 24 of 30

stop the conversation without making him uncomfortable.” To avoid social
awkwardness, she participated in the conversations and actively elicited additional,
salacious details. While she described one occasion when another work crew
member tactfully attempted to change the conversation, no one told Mr. Walsh to
stop sharing these stories or expressed their discomfort.

Additionally, Ms. Benjamin could not reasonably have felt threatened by
Mr. Walsh’s stories. With the exception of a single day, they were told in a group
setting to the entire work crew van. Benjamin Dep. at 175:18-177:18. None of the
statements at issue were threats against Ms. Benjamin or propositions for sexual
favors from Ms. Benjamin. In her deposition, Ms. Benjamin clarified that she was
“scared” only because “I felt like he wasn’t a very stable person. I felt, you know,
he would make things up, and the way that he talked, I don’t know if I’ve ever
encountered somebody who would speak like that to people.” Ms. Benjamin “felt
like he was lying” because “I just don’t feel that kind of sexual stuff occurs all the
time like he would talk about it. [...] That doesn’t seem, like, realistic to me.”
Besides, she was personally acquainted with several of the people about whom Mr.
Walsh allegedly made up stories.

As many courts have noted, the Constitution “is not a civility code [...]

intimidating behavior and verbal harassment unaccompanied by any physical

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.
PARTIAL SUMMARY JUDGMENT - 17 200 WEST THOMAS STREET, Suite 500
Case No. 2:18-cv-204-RMP re 206 441-4488,

Fax 206 441-8484

 
a

SN NH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.380 Page 25 of 30

actions [...] do not give rise to any Section 1983 liability[.]”? Mimms v.

UNICO.R., No. 09-1284 (IBS), 2010 U.S. Dist. LEXIS 20389, at *16 (D.N.J.

Mar. 8, 2010). Ms. Benjamin’s allegations that Mr. Walsh used vulgar, disgusting

language and was insensitive to the impact stories had on the work crew does not

rise to the level of a constitutional deprivation under either the Eighth or Fourteenth

Amendment. Ms. Benjamin’s Section 1983 claims must be dismissed entirely.

B. Should this Court find a constitutional violation, Mr. Walsh nevertheless
has quasi-immunity (on the harassment claims) and statutory or quasi-
judicial immunity (on the retaliation claims.)

Should this Court find that Ms. Benjamin states a constitutional violation
under Section 1983 based on verbal sexual harassment, then Mr. Walsh is entitled
to qualified immunity. When government officials invoke qualified immunity from
suit, courts analyze (1) whether the conduct of the official, viewed in the light most
favorable to plaintiff, violated a constitutional right; and (2) whether the right was
clearly established at the time of the alleged violation. Pearson v. Callahan, 555
US. 223, 232-36, 129 S. Ct. 808, 172 L. Ed. 2d 565 (2009). “[R]egardless of
whether the constitutional violation occurred, the officer should prevail if the right
asserted by the plaintiff was not ‘clearly established’ or the officer could have

reasonably believed that his particular conduct was lawful.” Romero v. Kitsap

County, 931 F.2d 624, 627 (9th Cir. 1991).

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.
PARTIAL SUMMARY JUDGMENT - 18 200 WEST THOMAS STREET, SUITE 500
Case No. 2:18-cv-204-RMP ree 206 441-8455

Fax 206 441-8484

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.381 Page 26 of 30

As shown above, the Ninth Circuit does not acknowledge a Section 1983
claim based on verbal harassment in the context of a convicted defendant serving
on work crew or any comparable context. Should this Court delineate a new cause
of action, Mr. Walsh would be entitled to qualified immunity. A constitutional
right was not “clearly established” at the time of the alleged violation.

Additionally, Mr. Walsh is entitled to statutory and quasi-judicial immunity
on any claims based on his attendance reports to Stevens County District Court.
Under RCW 4.24.510, “[a] person who communicates [...] information to any [...]
state, or local government [...] is immune from civil liability for claims based upon
the communication[.]” As work crew supervisor, Mr. Walsh routinely submitted
attendance sheets to the Stevens County District Court. Insofar as Ms. Benjamin
may allege that Mr. Walsh retaliated by reporting her failure to attend work crew,
he has statutory immunity.

Such a claim is similarly barred by quasi-judicial immunity. Court clerks
have absolute quasi-judicial immunity from damages for civil rights violations
when they perform tasks that are integral to the judicial process. See Morrison vy.
Jones, 607 F.2d 1269, 1273 (9th Cir. 1979) (§ 1983 case), cert. denied, 445 US.
962, 64 L. Ed. 2d 237, 100 S. Ct. 1648 (1980). Determining whether a defendant

fulfilled a judgment and sentence is an integral function of the courts that cannot

DEFENDANT WALSH’S MOTION FOR FLOYD, PELUEGER & RINGER PS.
PARTIAL SUMMARY JUDGMENT - 19 200 WEST THOMAS STREET, SUITE 500
Case No. 2:18-cv-204-RMP te 206 4ateaasy

Fax 206 441-8484

 
oO Oo SN HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.382 Page 27 of 30

be accomplished unless work crew supervisors report attendance. Reporting work
crew attendance is a function entitled to quasi-judicial immunity.

C. Ms. Benjamin’s negligence and negligent infliction of emotional distress
claim must be dismissed for failure to allege objective symptomology.

To establish negligent infliction of emotional distress, a plaintiff must prove
that her distress is “manifest[ed] by objective symptomology.” Bylsma v. Burger
King Corp., 176 Wn.2d 555, 560, 293 P.3d 1168 (2013). The emotional distress
must be susceptible to medical diagnosis and provable with medical evidence.
Repin v. State, 198 Wn. App. 243, 264-65, 392 P.3d 1174 (2017). This Court
dismissed plaintiff's claims against the Honorable Gina A. Tivet for failure to
allege objective symptomology. Dkt. # 30 at 27-28.

Ms. Benjamin still does not allege objective symptomology. She was not
diagnosed or treated for any condition relating to the alleged harassment. Benjamin
Dep. at 25:8-26:14; 37:1-39:15. She produced no progress notes for her single visit
to a couple’s counselor, because the session was educational in nature and no
assessment was provided. Jd. at 27:23-28:8, 28:18-21; Madderra Decl. at 6.
Because Ms. Benjamin does not allege a physical injury that could support an
independent negligence claim, her negligence claims must also be dismissed.

V. CONCLUSION

For the foregoing reasons, this Court should grant Defendant’s motion.

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P:S.
PARTIAL SUMMARY JUDGMENT - 20 200 WEST THOMAS STREET, SUITE 500
Case No. 2:18-cv-204-RMP re aoe ta leaass

Fax 206 441-8484

 
a

aI HD NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.383 Page 28 of 30

Respectfully submitted this (C)~ day of May, 2019.

DEFENDANT WALSH’S MOTION FOR
PARTIAL SUMMARY JUDGMENT - 21

Case No. 2:18-cv-204-RMP

Francis S. Floyd, WSBA No. 10642

ffloyd@floyd-ringer.com

Brittany A. Madderra, WSBA No. 48514
brittany.madderra@floyd-ringer.com
Floyd, Pflueger & Ringer, P.S.

200 W. Thomas Street, Ste. 500

Seattle, WA 98119

Phone 206-441-4455

Fax 206-441-8484

Attorneys for Defendant Pat Walsh

FLOYD, PFLUEGER & RINGER P.S.

200 WEst THOMAS STREET, SuiTeE 500
SEATTLE, WA O8119

TEL 206 441-4455

Fax 206 441-8484

 
Oo CO sD DN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36 filed 05/10/19 PagelD.384 Page 29 of 30

CERTIFICATE OF SERVICE

I hereby certify that on this | bday of May, 2019, I electronically filed the
foregoing DEFENDANT PAT WALSH’S MOTION FOR PARTIAL SUMMARY
JUDGMENT with the Clerk of the Court using the CM/ECF System which will

send notification of such filing to the following:

Casey M. Arbenz Counsel for
Brett A. Purtzer Plaintiff
Hester Law Group, Inc., P.S.

1008 S. Yakima Ave., Ste.

302

Tacoma, WA 98405
brett@hesterlawgroup.com
Casey@hesterlawgroup.com

 

J. Brendan Kidd, Counsel for
Kidd Defense PLLC Plaintiff
901 N. Adams Street

Spokane, WA 99201
brendan@kidd-defense.com

Jerry J. Moberg Counsel for Nadine
Jerry Moberg & Associates, Borders

PS

124 — 3rd Ave. SW

PO Box 130

Ephrata, WA 98823

jmoberg@jmlawps.com

 

Michael E. McFarland JR Counsel for
Evans, Craven & Lackie, PS Stevens County
818 W Riverside Ave

Suite 250

Spokane, WA 99201-0910
mmcfarland@ecl-law.com
kmauss@ecl-law.com

[ | Via Messenger
[X] Via CM/ECF
[ | Via Facsimile
[ ] Via U.S. Mail

[ | Via Messenger
[X] Via CM/ECF

[ ] Via Facsimile
[ ] Via U.S. Mail

[ ] Via Messenger
[X] Via CM/ECF

[ | Via Facsimile
[ | Via U.S. Mail

[ ] Via Messenger
[X] Via CM/ECF
[ ] Via Facsimile
[ ] Via U.S. Mail

DEFENDANT WALSH’S MOTION FOR FLOYD, PFLUEGER & RINGER P.S.
PARTIAL SUMMARY JUDGMENT - 22 200 WEST THOMAS STREET, SUITE 500
Case No. 2:18-cv-204-RMP re 206 441-4ass.

Fax 206 441-8484

 
oO sD

oO

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00204-RMP ECF No. 36

filed 05/10/19 PagelD.385 Page 30 of 30

fe
DATED this 0) day of May, 2019 at Seattle, Washington.

UY [aller by

Perla x, Caballero- Hoblit, Legal Assistant

DEFENDANT WALSH’S MOTION FOR
PARTIAL SUMMARY JUDGMENT - 23

Case No. 2:18-cv-204-RMP

FLOYD, PFLUEGER & RINGER P.S.

200 WEST THOMAS STREET, SUITE 500
SEATTLE, WA G9BII9

Tet 206 441-4455

Fax 206 441-8484

 
